Citation Nr: 0115197	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  95-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left elbow injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from July 1946 to June 
1949, November 1950 to December 1951, and April 1957 to May 
1960.  

By a December 1990 rating action, the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's original claim of service 
connection for residuals of a fractured left elbow.  The 
veteran was notified of the denial of the claim, and did not 
appeal.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 decision of 
the RO which determined that new and material evidence had 
not been presented to reopen the previously denied claim of 
entitlement to service connection.

When the Board initially reviewed the veteran's appeal in 
August 1999, it was noted that, despite his numerous requests 
to have a Travel Board hearing rescheduled, the veteran had 
not in fact been afforded such a hearing.  The Board remanded 
the case with instructions that the RO schedule for veteran 
for a hearing before a Member of the Board at the RO.  The RO 
notified the veteran of a hearing scheduled at the RO on 
March 14, 2001.  The veteran failed to report for that 
hearing.  


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a 
left elbow injury; the veteran did not appeal, and, under the 
law, that decision became final.

2.  Evidence submitted since the December 1990 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1990 RO decision, which denied service 
connection for residuals of a left elbow fracture, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for residuals of a left elbow fracture 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1990 decision, the RO denied service connection 
for the residuals of a left elbow fracture.  Evidence 
considered at that time included service medical records and 
the report of a September 1990 VA examination.  The veteran 
was notified of that decision in January 1991; however, no 
appeal was filed and that decision is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.

In a statement received in August 1993, the veteran requested 
that his claim of service connection for the residuals of a 
left elbow fracture be reopened.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a) (2000).  If the evidence is new and 
material, the claim is reopened.  Elkins v. West, 12 Vet. 
App. 209, 218-9 (1999).  

Title 38, Code of Federal Regulations, section 3.156(a), 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The credibility of new evidence is 
presumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Evidence submitted since December 1990 includes a July 1993 
chart entry and June 1995 statement from Jeffrey M. Hayer, 
M.D., who noted that the veteran had sustained a left elbow 
fracture prior to service and then re-injured that elbow 
during service.  In the June 1995 statement, Dr. Hayer 
offered his professional opinion that the in-service injury 
had aggravated the previous fracture and contributed to the 
currently diagnosed panarticular arthritis of the left elbow.   

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision", Hodge, 155 F.3d at 1363, the Board finds that 
this new evidence bears directly and substantially on the 
question of service connection.  Accordingly, as new and 
material evidence has been submitted, the claim of 
entitlement to service connection for the residuals of a left 
elbow fracture may be reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for the residuals of a left elbow fracture has 
been submitted, and the claim is reopened.


REMAND

In light of the Board's conclusion that the claim of service 
connection for the residuals of a left elbow fracture is 
reopened, the claim must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected so far as his being given adequate notice and 
opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In the December 1990 rating action, the RO held that the 
veteran's pre-existing left elbow injury had not been 
aggravated by service.  The recently submitted medical 
opinion indicates the contrary; that is, that the veteran's 
in-service injury aggravated the residuals of the previous 
fracture and contributed to his arthritic elbow.  

The Board finds that the evidence of record is insufficient 
to decide the issue of service connection with reasonable 
certainty and, since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based upon review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Prior to obtaining that opinion, however, the RO should 
attempt to obtain complete medical records from Dr. Hayer, 
and offer him and the veteran the opportunity to submit 
evidence in support of the physician's opinion.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine whether he has any additional 
argument to present on his behalf or 
evidence to submit in support of his 
claim.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
left elbow complaints since service.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources which have not been previously 
secured, including those from Dr. Hayer.  
If, after making reasonable efforts to 
obtain identified records, the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that, under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any left elbow pathology 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Based upon the examination and 
review of the record, the examiner should 
state whether it is at least as likely as 
not that the residuals of a pre-existing 
left elbow fracture underwent an increase 
in severity during service.  If so, the 
examiner should further indicate whether 
any increase in severity was due to the 
natural progress of the condition or went 
beyond natural progress.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typewritten.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

6.  Thereafter, if the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



